DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/21/2021 has been entered. 	Claims 1, 14, 16, 17, 23, 25 and 26 are amended and claims 1-2, 4-5, 9-12, 14-18 and 23-27 are still pending.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claim(s) 1-2, 4-5, 9-12, 14-18 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Ogasawara (US 2020/0120322 A1, hereinafter referred as “Ogasawara”).
	Regarding claim 1, the first embodiment of Ogasawara discloses a method at a host device (10) for [reducing a resolution of] an image for display on one or more displays of a wearable headset (100) (Fig. 2, ¶0024, ¶0026 and ¶0030 discloses image generating device 10 reduces the resolution of at least a part of a display image while the user's head is moving), the method comprising: 
 	receiving from the wearable headset (100), information regarding a direction of movement of the wearable headset (100) (¶0002, ¶0025 and ¶0037 discloses information related to the viewpoint and the motion of the head may be acquired from the captured images and measured values from the motion sensor), including the one or more displays (¶0024 discloses a display panel such that the display panel lies opposite the eyes while the user wears the head mounted display 100; ¶0048 discloses stereo images for the left and right viewpoints generated by the image generating unit 56 are arranged in the lateral direction as final display data), the direction being between a trailing position and a leading position (¶0002 discloses directions of line of sights are displayed when a user wearing the head mounted display rotates the user's head; and ¶0070 discloses the direction of motion of the head); 
 	in response to the direction of the movement being on an arc (¶0038 discloses motion detecting unit 52… the measured values from the motion sensor to determine whether or not the head is moving. For example, a rotation angle… of the head are determined at a predetermined rate), [reducing a resolution of] a trailing portion of the image relative to the display data forming a leading portion of the image (claim 13 and ¶0039 discloses the resolution control unit 54 sets a lower resolution for at least a part of the display image during a period when the head is determined to be moving; and 
 	forwarding the display data forming the image from the host device (10) to the wearable headset (100) for display on the one or more displays thereof (¶0030 and ¶0048 discloses the output unit 58 appropriately formats the generated image data and sequentially transmits the data to the head mounted display 100). 

 	However, another embodiment of Ogasawara discloses compressing the display data (¶0105 discloses instead of the reduction in the resolutions of the display images, the parameter control unit may reduce a compression rate used for transmission of the image).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Ogasawara for the purpose of reducing the resources required to store and transmit data.
	Regarding claim 2, the first embodiment of Ogasawara discloses the method of claim 1, wherein the information further comprises a speed of the movement and [reduction in the resolution] forming at least the trailing portion of the image is performed when a speed of the movement is above a minimum threshold (Fig. 7, ¶0038 and ¶0063 discloses when the actual speed V is within a range Vth1≤V<Vth2, a gaze area 80b centered at a gaze point 76a is set to have the standard resolution, with an area outside the gaze area 80b set to have a lower resolution, as in an image 78). 
 	The first embodiment of Ogasawara doesn’t explicitly disclose compression of the display data.
	However, another embodiment of Ogasawara discloses compression the display data (¶0105 discloses instead of the reduction in the resolutions of the display images, the parameter control unit may reduce a compression rate used for transmission of the image).

	Regarding claim 4, the first embodiment of Ogasawara discloses the method of claim 2, wherein the [reduction in the resolution] forming a part of (claim 13 and ¶0039 discloses the resolution control unit 54 sets a lower resolution for at least a part of the display image during a period when the head is determined to be moving), or the whole of the image (¶0039 discloses in the simplest case, the entire image is set to have a lower resolution than in a case where the head is not moving) is based on the speed of the movement above a minimum threshold (Fig. 7, ¶0038 and ¶0062-¶0063 discloses when the actual speed V is within a range Vth1≤V<Vth2, a gaze area 80b centered at a gaze point 76a is set to have the standard resolution, with an area outside the gaze area 80b set to have a lower resolution, as in an image 78). 
  	The first embodiment of Ogasawara doesn’t explicitly disclose compression of the display data.
	However, another embodiment of Ogasawara discloses compression the display data (¶0105 discloses instead of the reduction in the resolutions of the display images, the parameter control unit may reduce a compression rate used for transmission of the image).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of 
	Regarding claim 5, the first embodiment of Ogasawara discloses the method of claim 4, wherein the [reduction in the resolution] forming a part of, or the whole of the image is increased (¶0040 and ¶0043 discloses resolution reduction rate may be used or the resolution may be varied in stages according to the speed range, for example, the reduction rate is kept low when the head is moving slowly, and is increased when the head is moving fast) as the speed of the movement above the minimum threshold increases (¶0066 discloses the resolution reduction rate for each area may be varied according to the speed range; and ¶0062, ¶0063 and ¶0065 discloses speed range above Vth1).  
 	The first embodiment of Ogasawara doesn’t explicitly disclose compression of the display data.
	However, another embodiment of Ogasawara discloses compression of the display data (¶0105 discloses instead of the reduction in the resolutions of the display images, the parameter control unit may reduce a compression rate used for transmission of the image).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Ogasawara for the purpose of reducing the resources required to store and transmit data.
	Regarding claim 9, the first embodiment of Ogasawara discloses the method of claim 1, wherein the display data forming a trailing portion of the image is [decreased in 
  	The first embodiment of Ogasawara doesn’t explicitly disclose …the image is compressed by a higher compression factor…
 	However, another embodiment of Ogasawara discloses …the image is compressed by a higher compression factor… (¶0105 discloses instead of the reduction in the resolutions of the display images, the parameter control unit may reduce a compression rate used for transmission of the image).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Ogasawara for the purpose of reducing the resources required to store and transmit data.
	Regarding claim 10, the first embodiment of Ogasawara discloses the method of claim 9, wherein [reduction in resolution] is increased in portions across the image in the direction from the leading portion to the trailing portion of the image (claim 13 discloses wherein the parameter control unit, during a period when a head of a user is moving, sets a higher resolution for an area desired to be gazed in terms of contents of the image… than a resolution of an outside of the areas; and ¶0041 and ¶0047 discloses the resolution may be set higher, for example, for an image of an object being 
 	The first embodiment of Ogasawara doesn’t explicitly disclose compression of the display data.
	However, another embodiment of Ogasawara discloses compression of the display data (¶0105 discloses instead of the reduction in the resolutions of the display images, the parameter control unit may reduce a compression rate used for transmission of the image).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Ogasawara for the purpose of reducing the resources required to store and transmit data.
	Regarding claim 11, the first embodiment of Ogasawara discloses the method of claim 2, wherein the trailing portion increases in size compared to the leading portion of the image as the speed of the movement above the minimum threshold increases (Vth1) (Fig. 7 and ¶0043 discloses a boundary between the areas may be varied according to the speed of the head. That is, when the speed is low, the resolution is maintained for an area within a relatively wide range from the gaze point. As the speed increases, such an area is narrowed and the area with a low resolution is widened). 
	Regarding claim 12, the first embodiment of Ogasawara discloses the method of claim 2, further comprising, at the host device (10): 

 	determining, from the information, the speed of the movement of the wearable headset (100) (¶0052 discloses the sensors may be combined into an inertia measuring device to allow angle, speed, and position to be derived); and 
 	determining whether the speed of the movement is above the minimum threshold (Fig. 7, ¶0038 and ¶0062-¶0063 discloses when the actual speed V is within a range Vth1≤V<Vth2, a gaze area 80b centered at a gaze point 76a is set to have the standard resolution, with an area outside the gaze area 80b set to have a lower resolution, as in an image 78). 
	Regarding claim 14, the first embodiment of Ogasawara discloses a method at a wearable headset (100) for displaying display data forming an image on one or more displays (¶0024 discloses a display panel such that the display panel lies opposite the eyes while the user wears the head mounted display 100; ¶0048 discloses stereo images for the left and right viewpoints generated by the image generating unit 56 are arranged in the lateral direction as final display data), the method comprising: 
 	sensing movement of the wearable headset (100) indicative of movement of the one or more displays (¶0029 discloses the image generating device 10 acquires the orientation, motion, and position of the head from measured values from sensors provided in the head mounted display 100);  

 	determining the speed of the movement of the wearable headset (100) (¶0029 discloses the image generating device 10 acquires the orientation, motion, and position of the head from measured values from sensors provided in the head mounted display 100; and Fig. 4 and ¶0052-¶0053 discloses the sensors may be combined into an inertia measuring device to allow angle, speed, and position to be derived); 
 	determining whether the speed of the movement is above a minimum threshold (Vth1) (¶0066 discloses the resolution reduction rate for each area may be varied according to the speed range; and ¶0062, ¶0063 and ¶0065 discloses speed range above Vth1); 
 	sending information regarding the speed and direction of the movement to a host device (10) (¶0002, ¶0025 and ¶0037 discloses information related to the viewpoint and the motion of the head may be acquired from the captured images and measured values from the motion sensor; and ¶0053 discloses communication unit 64 sequentially transmits, to the image generating device 10, at least either the captured images from the imaging unit 60 or the measured values from the measuring unit 62), if the movement is on an arc (¶0037 discloses the motion detecting unit 52 uses at least either the captured images or the measured values from the motion sensor to determine whether or not the head is moving. For example, a rotation angle and a translational moving amount of the head are determined at a predetermined rate) and the speed is above the minimum threshold (Fig. 7, ¶0038 and ¶0062-¶0063 discloses when the th1≤V<Vth2, a gaze area 80b centered at a gaze point 76a is set to have the standard resolution, with an area outside the gaze area 80b set to have a lower resolution, as in an image 78); 
 	receiving from the host device (10), the display data forming the image (claim 14 and ¶0049 discloses the output unit 58 may execute, during a compressing process, a process of reducing the resolution), wherein the [reduced resolution image] comprises at least three gradation levels (¶0044 discloses the resolution may be varied among three or more areas) of [resolution] in discrete steps in at least a portion of the image (¶0041 discloses the resolution control unit 54 may divide the display image into areas and set different resolutions for the respective areas); and 
 	displaying the image on one or more displays (¶0030 and ¶0048 discloses the output unit 58 appropriately formats the generated image data and sequentially transmits the data to the head mounted display 100).
 	The first embodiment of Ogasawara doesn’t explicitly disclose compressing the display data. 
 	However, another embodiment of Ogasawara discloses compressing the display data (¶0105 discloses instead of the reduction in the resolutions of the display images, the parameter control unit may reduce a compression rate used for transmission of the image).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Ogasawara for the purpose of reducing the resources required to store and transmit data.
	Regarding claim 15, Ogasawara discloses the method of claim 14, wherein the sensing movement of the wearable headset (100) comprises using a gyroscope and an accelerometer in the wearable headset (100) (¶0025 discloses the head mounted display 100 may include, inside or outside the housing 108, any of various sensors such as an acceleration sensor, a gyro sensor, a geomagnetic sensor, and a graphics processing unit (GPU) used to derive motion, orientation, position, or the like of the head mounted display 100).
	Regarding claim(s) 16, this/these apparatus claim(s) has/have similar limitations as method claim(s) 1, and therefore rejected on similar grounds.
 	The combination of multiple embodiments of Ogasawara still doesn’t explicitly disclose three gradation levels of compression in a continuum.
 	However, yet another embodiment of Ogasawara discloses three gradation levels of compression in a continuum (Fig. 7 and ¶0064 discloses to smoothly connect the image of the gaze area 80b to the image of the area outside the gaze area 80b, a boundary portion is desirably subjected to alpha blending).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple embodiments of Ogasawara for the purpose of smoothly connecting the image between adjacent areas (¶0064).
	Regarding claim(s) 17, this/these apparatus claim(s) has/have similar limitations as method claim(s) 14, and therefore rejected on similar grounds.

 	However, yet another embodiment of Ogasawara discloses three gradation levels of compression in a continuum in at least a portion of the image (Fig. 7 and ¶0064 discloses to smoothly connect the image of the gaze area 80b to the image of the area outside the gaze area 80b, a boundary portion is desirably subjected to alpha blending).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple embodiments of Ogasawara for the purpose of smoothly connecting the image between adjacent areas (¶0064).
	Regarding claim 18, Ogasawara discloses the wearable headset (100) of claim 17, wherein the wearable headset (100) comprises one of: a virtual reality headset (¶0037 discloses display images are entirely generated by drawing virtual objects), and an augmented reality set of glasses (¶0028 discloses augmented reality (AR)). 
	Regarding claim(s) 23-26, this/these apparatus claim(s) has/have similar limitations as method claim(s) 9-12, and therefore rejected on similar grounds.
	Regarding claim(s) 27, this/these apparatus claim(s) has/have similar limitations as method claim(s) 2, and therefore rejected on similar grounds.

Response to Arguments
5. 	Applicant's arguments filed 11/13/2020 have been fully considered but they are 
I.	With regards to arguments for independent claims 1 and 14, Applicant argues Ogasawara fails to disclose “the compressed display data comprises at least three gradation levels in discrete steps” as recited in claim 1, and similarly in claim 14. Emphasis Original. See Applicant Arguments/Remarks of June 21, 2021 at pg. 8. However, Examiner respectfully disagrees.
 	The first embodiment of Ogasawara discloses the resolution control unit 54 may divide the display image into areas and set different resolutions for the respective areas. See ¶0041. And ¶0044 discloses the resolution may be varied among three or more areas of the image. This implies there are at least three discrete gradation levels of resolution in each of the at least three areas of the image. The resolution of each of the areas are in discrete steps because the areas are partitioned and each of the areas have a unique resolution. That is, the boundary of each of the areas define discrete resolutions of each of the areas. 
	The first embodiment of Ogasawara doesn’t explicitly disclose compressing the display data. 
 	However, another embodiment of Ogasawara discloses compressing the display data (¶0105 discloses instead of the reduction in the resolutions of the display images, the parameter control unit may reduce a compression rate used for transmission of the image).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of 

II.	With regards to arguments for independent claims 1 and 14, Applicant argues Ogasawara fails to disclose “applying different compression levels based on a direction of movement of the wearable headset, the direction being between a trailing position and a leading position”. See Applicant Arguments/Remarks of June 21, 2021 at pg. 8. However, Examiner respectfully disagrees.
 	Ogasawara discloses detecting from a motion sensor a rotation angle of a user’s head moving at a predetermined rate that is larger than a threshold for determining whether or not the head is moving. See ¶0038. During a period when a head of the user is moving the image generating unit sets at least a partial area of the display image to have a lower resolution. See claim 13, ¶0039 and ¶0047. A gaze point detector that is provided in the HMD determines the gaze point of the user during the time the head is determined to be moving and image generating unit 56 generates an image with a decreased resolution outside the area of the gaze point. See ¶0042-¶0044. Moreover, instead of the resolution of the image being changed, the compression rate of the image is adjusted. See ¶0105 and claim 14. Despite Applicant’s arguments that Ogasawara doesn’t disclose compressing the trailing area relative to the leading area according the direction of the movement of wearable headset, this is implied since the user’s head is rotating in a direction of the head movement along with the gaze of the user in that same direction and resolution/compression of the image is maintained around the moving gaze point. Also, when the user’s head moves above a threshold value, the gaze of the user accompanies the leading portion of the image. Thus, the trailing portion 
 	Furthermore, Ogasawara in ¶0070 discloses “the position or shape of the standard-resolution area may be adaptively varied according to the direction of motion of the head.” Emphasis added. Here, Ogasawara clearly teaches the position of the standard-resolution area around the leading portion of the image at the front portion of the traveling direction of the user’s head and a lower-resolution area in the trailing portion of the image. 

III.	With regards to arguments for independent claims 16 and 17, Applicant further argues Ogasawara doesn’t disclose “the compressed display data comprises at least three gradation levels of compression in a continuum,” as recited in claim 16, and similarly in claim 17. Emphasis original. See Applicant Arguments/Remarks of June 21, 2021 at pg. 9. However, Examiner respectfully disagrees. 
 	As discussed above, Examiner establishes that Ogasawara in multiple embodiments discloses “the compressed display data comprises at least three gradation levels of compression.” However, the combination still doesn’t explicitly disclose three gradation levels of compression in a continuum, as required by the claim. Nonetheless, yet another embodiment of Ogasawara discloses three gradation levels of compression in a continuum (Fig. 7 and ¶0064 discloses to smoothly connect the image of the gaze area 80b to the image of the area outside the gaze area 80b, a boundary portion is desirably subjected to alpha blending). Here, another embodiment of Ogasawara discloses the boundary separating of the individual areas are subjected to alpha blending so as to mitigate the sharp resolution change between adjacent areas. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PRIYANK J SHAH/Primary Examiner, Art Unit 2692